CORRECTED EXAMINER'S AMENDMENT
The purpose of this corrected Examiner’s amendment is to amend claim 8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Barrera on 5/12/2022, 5/16/2022, 5/18/2022 and 5/31/2022.

The application has been amended as follows: 

Replaced the claims with the following:

1. (Currently Amended)  A membrane reactor comprising a reaction region; a permeate region; and a composite membrane disposed at a boundary of the reaction region and the permeate region; 
wherein the reaction region comprises a bed filled with a catalyst for a dehydrogenation reaction, 
wherein the catalyst for the dehydrogenation reaction includes ruthenium carried on a rubidium-doped porous support, 
wherein the composite membrane comprises a support layer including a metal comprising a body-centered-cubic crystal structure, and a catalyst layer including a palladium or a palladium alloy disposed on the support layer,
wherein the metal with the body-centered-cubic crystal structure includes one or more of vanadium (V), niobium (Nb), or tantalum (Ta),
wherein a surface of the support layer is in contact with the reaction region, and a surface of the catalyst layer is in contact with the permeate region, wherein ammonia (NH3) is supplied to the reaction region, the ammonia is converted into hydrogen (H2) in the presence of the catalyst, and the hydrogen permeates the composite membrane and enters the permeate region.

2. (Canceled)  

3. (Canceled)  

4. (Previously Presented)  The membrane reactor according to claim 1, wherein the support layer includes  a metal oxide and the metal oxide includes one or more of V2O5, Ta2O5, or Nb2O5.

5. (Original)  The membrane reactor according to claim 1, wherein the catalyst layer has a thickness of 0.1 to 5 μm.
6. (Original)  The membrane reactor according to claim 1, wherein the composite membrane has hydrogen permeability of 2 x 10-8 mol m-1 s-1 Pa-0.5 to 3 x 10-7 mol m-1 s-1 Pa-0.5.

7. (Canceled)  

8. (Previously Presented)  The membrane reactor according to claim 1, wherein the porous support of the dehydrogenation catalyst of ruthenium comprises one or more selected from the group consisting of Al2O3, SiO2, TiO2, CeO2, CuO, MgO, Nb2O5, WO3, ZrO2, FeO, La2O3, activated carbon, graphene, and hexagonal boron nitrides.

9. (Currently Amended)  The membrane reactor according to claim 8, wherein the dehydrogenation catalyst is impregnated with the ruthenium in an amount of 0.1 – 10.0 wt.%, with respect to a total weight of therubidium-doped porous support.

10. (Currently Amended)  The membrane reactor according to claim [[8]] 1, wherein 
the porous support of the dehydrogenation catalyst of ruthenium comprises one or more selected from the group consisting of X zeolite, Y zeolite, ZSM-5 zeolite, beta zeolite, L zeolite, and A zeolite

11. (Original)  The membrane reactor according to claim 1, wherein the purity of hydrogen emitted from the membrane reactor is 99.999% or more.

12. (Original)  The membrane reactor according to claim 1, wherein the operating temperature of the membrane reactor is 350 to 550°C.

13. (Canceled)  

14. (Currently Amended)  The membrane reactor according to claim [[1]] 23, wherein the sweep gas comprises one or more of N2, steam, argon, He, H2, or ethanol.

15. (Currently Amended)  The membrane reactor according to claim [[1]] 23, wherein the sweep gas is supplied to the permeate region at a flow rate of less than 50% of the volumetric flowrate of the hydrogen emitted from the membrane reactor.

16. (Currently Amended)  The membrane reactor according to claim 1, wherein the membrane reactor further comprises a reinforcement insert, wherein the reinforcement insert is a sealing part disposed at an end of the composite membrane 

17. (Original)  A hydrogen fuel cell system comprising: 
the membrane reactor according to claim 1; and 
a hydrogen fuel cell, 
wherein hydrogen emitted from the membrane reactor is directly supplied to the fuel cell.

18. (Canceled)

19. (Currently Amended) The membrane reactor according to claim [[18]] 1, wherein the rubidium is doped at 10 wt% to 30 wt% with respect to the porous support, and the dehydrogenation catalyst is a pellet-type catalyst.

20. (Previously Presented) The membrane reactor according to claim 19, wherein the pellet-type catalyst has (i) a surface area of 10-200 m2 g−1, (ii) a pore size of 0.1-1.0 cm3 g−1, and (iii) a pore diameter of 100-200 Å.

21. (Currently Amended) The membrane reactor according to claim 1, wherein the dehydrogenation catalyst is a zeolite-based catalyst of Formula 1
Ru/X-Zeolite
	wherein X is rubidium 

22. (Previously Presented) The membrane reactor according to claim 8, wherein the dehydrogenation catalyst is impregnated with the ruthenium in an amount of 1 wt% to 7 wt.%, with respect to the total weight of the metal-doped porous support.
	
23. (New) The membrane reactor according to claim 1, further comprising an inlet for a sweep gas, wherein the sweep gas is supplied to the permeate region of the membrane reactor.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach a membrane reactor as recited in the entirety of instant claim 1 above in combination with wherein the reaction region comprises a bed filled with a catalyst for a dehydrogenation reaction, wherein the catalyst for the dehydrogenation reaction includes ruthenium carried on a rubidium-doped porous support.  This combination is neither present nor made obvious in the closest prior art of record.  The commonly assigned prior art of (KR 20160031874 A) teaches a dehydrogenation catalyst comprising ruthenium carried on a lanthanum-doped porous support – which reads on canceled instant claim 18; but fails to teach or make obvious the combination of a ruthenium and rubidium-doped porous support.
Relevant art has been cited in the attached PTO-892.
Applicant filed a translation of the foreign priority documents in order to antedate commonly assigned (KR 2019138237) and (KR 2019087810).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							6/3/2022Primary Examiner, Art Unit 1725